
	

114 HRES 33 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a commemorative stamp honoring the life of Maya Angelou.
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mrs. Beatty submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Postal Service should
			 issue a commemorative stamp honoring the life of Maya Angelou.
	
	
 Whereas Dr. Maya Angelou, was born Marguerite Ann Johnson in St. Louis, Missouri, on April 4, 1928, and raised in Arkansas;
 Whereas Maya Angelou was a prominent and celebrated author, poet, educator, producer, actress, filmmaker, and civil rights activist;
 Whereas hailed for her talents as a performing artist at an early age, Maya Angelou toured Europe with a production of the Gershwin opera Porgy and Bess in 1955 and released her first album in 1957;
 Whereas Maya Angelou was active in the civil rights movement and was a personal friend of both Dr. Martin Luther King, Jr., and Malcolm X;
 Whereas Maya Angelou served as a leader of the Southern Christian Leadership Conference during the civil rights movement;
 Whereas in 1969, Maya Angelou wrote the autobiography I Know Why the Caged Bird Sings, which catapulted her to international acclaim for its vivid and honest depiction of the experience of Black women in the Jim Crow era;
 Whereas Maya Angelou has published more than 30 best-selling titles, including her collection of poems, Just Give Me a Cool Drink of Water ’fore I Diiie, which earned her a Pulitzer Prize nomination;
 Whereas Maya Angelou wrote the screenplay and composed the score for the 1972 film Georgia, Georgia; her script, the first by an African-American woman to be filmed; Whereas Maya Angelou served in various capacities to several Presidents of the United States, including President Gerald Ford, who appointed her to the American Revolution Bicentennial Commission, and President Jimmy Carter, who appointed her to serve on the Presidential Commission for the International Year of the Woman;
 Whereas Maya Angelou was the first African-American to serve as an Inaugural Poet, authoring and reciting the poem On the Pulse of Morning in 1993;
 Whereas Maya Angelou was a trailblazer in literature and poetry who bravely explored the ways in which socially marginalizing forces affected African-American women;
 Whereas Maya Angelou was honored with the Presidential Medal of Freedom in 2011, the Lincoln Medal in 2008, and the National Medal of Arts in 2000 for her exceptional contributions to American culture as an author and poet;
 Whereas Maya Angelou passed away on May 28, 2014, in her North Carolina home at age 86, leaving behind a legacy of literacy achievement and an indelible mark on the movement for civil rights; and
 Whereas issuing a postage stamp honoring Maya Angelou is fitting and proper: Now, therefore, be it  That it is the sense of the House of Representatives that—
 (1)the Postmaster General should issue a commemorative postage stamp honoring Maya Angelou; and (2)such stamp should—
 (A)be issued in the denomination used for first-class mail up to 1 ounce in weight; (B)bear such illustration or picture as the Postmaster General determines; and
 (C)be placed in sale at such time and for such period as the Postmaster General determines.  